Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 4, 2015

                                        No. 04-15-00596-CR

                                      Isidro Espinosa SOLIS,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR2691
                          Honorable Mary D. Roman, Judge Presiding


                                           ORDER

        Appellant’s motion to abate this appeal in order for the trial court to rule on appellant’s
motion for a free record is granted. We abate the appeal for a period of thirty days. Appellant
has the burden to seek and obtain a ruling on his motion. The deadline for appellant to provide
written proof to this court that he has paid for the reporter’s record or that he is entitled to a free
record is extended to January 4, 2016.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2015.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court